Citation Nr: 1112104	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  05-24 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include major depression and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to June 1988.  He had subsequent active service in the Army National Guard of Louisiana and the Air National Guard of Louisiana with verified periods of active duty for training and inactive duty training from June 1988 to July 2002.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the benefits sought on appeal.  In March 2009, the Veteran testified before the Board at hearing held at the RO.  In May 2009 the Board remanded the claim for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The Veteran contends that he has a psychiatric disability that is related to his service.  He claims that his depression first manifested during active duty service from 1986 to 1988 and was later aggravated during subsequent periods of service.  Specifically he claims that his depression was aggravated by the Air Force's refusal to honor a prescription for Ativan to treat his depression, and upon being diagnosed with PSVT (paroxysmal supraventricular tachycardia) during service.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A.  § 5103A(d) (West 2002); 38 C.F.R.  3.159(c)(4) (2010); Robinette v.  Brown, 8 Vet.  App. 69 (1995).  In May 2009, the Board determined that a VA examination was necessary to ascertain the nature and etiology of any psychiatric disability that may be present.  The examiner was asked to provide a medical opinion addressing whether the Veteran has a psychiatric disability that was incurred in or aggravated by his active service or active duty for training.  Following a review of the Veteran's claims file and an examination of the Veteran, a VA examiner in January 2010 diagnosed generalized anxiety disorder.  She concluded that neither a diagnosis of depressive disorder or dysthymia was warranted.  The examiner indicated that she was unable to determine whether it was at least as likely as not that the Veteran's anxiety disorder was due to or the result of the Veteran's active service or active duty training without resorting to speculation.  The examiner also found that the Veteran likely had symptoms of anxiety and depression since childhood.  However, she could not opine as to whether the symptoms were aggravated by active service without resorting to mere speculation.  The examiner stated that the Veteran's mental health symptoms were most likely multi-factorial in origin and there was no way within the means of psychiatry or medicine to ascertain the etiology of the Veteran's anxiety.

The Board observes that opinions, such as that rendered by the above VA examiner, in which a physician is unable to opine regarding any causal connection between a Veterans' current disabilitiy and his period of service have been characterized as non-evidence, and therefore lack probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Thus, the Board finds that the VA examiner's January 2010 opinion is not probative for the purpose of determining whether the Veteran's currently diagnosed psychiatric disorder, to include generalized anxiety disorder, was caused or aggravated by active duty service.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board finds it necessary to remand this case for an additional examination and etiological opinion in order to fully and fairly address the merits of the Veteran's claim. 

The Board further notes that in statements in September 2009 and January 2011 the Veteran claimed that he had not received the most recent supplemental statement of the case dated in August 2010.  While cognizant that the mailing of correspondence falls within the presumption of administrative regularity, and that such correspondence was sent to the Veteran's last known address and was not returned as undeliverable, based on the Veteran's claim that he did not receive the August 2010 supplemental statement of the case, on remand the Veteran should be provided with a copy of the August 2010 supplemental statement of the case.  If any correspondence is returned as undeliverable, it should be placed in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a copy of the August 2010 supplemental statement of the case.

2.  Schedule the Veteran for a VA psychiatric examination with a different specialist than the examiner who conducted the January 2010 VA examination, to determine the nature and etiology of any current psychiatric disability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile and discuss the opinion with all other opinions of record, including the September 2001 and November 2001 private opinions, and the January 2010 VA examination report.  The rationale for all opinions must be provided.  Specifically, the examiner should provide the following:

(a) Specify all currently diagnosed psychiatric disabilities and provide a full multiaxial diagnosis pursuant to DSM-IV.

(b) Is it as likely as not (50 percent probability or more) that any psychiatric disability was incurred in or aggravated during the Veteran's active service from September 1986 to June 1988, or any period of active duty training as a member of the Army National Guard and Air National Guard of Louisiana from June 1988 to July 2002, including any complaints of or treatment for a psychiatric disability during active service or active duty training or a diagnosis of PSVT during active duty or active duty training? The examiner must consider the Veteran's statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner is asked to comment on the clinical significance of the service medical records, to include the March 1988 service report of medical history. 

(c) If a psychiatric disorder was not incurred during active service or active duty training, is there clear and unmistakable evidence that any psychiatric disability pre-existed active service or active duty training?  If so, is it at least as likely as not (50 percent probability or greater) that any pre-existing acquired psychiatric disorder underwent an increase in disability beyond the natural progress of the condition during active duty from September 1986 to June 1988, or during any period of active duty training from June 1988 to July 2002, including the failure to fill a prescription for Ativan as indicated in an April 2001 private treatment record?  

3.  Then, readjudicate the issue on appeal.  If the decision remains adverse to the Veteran issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

